 


110 HR 1659 IH: Rural Colorado Water Infrastructure Act
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1659 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Salazar (for himself, Mr. Udall of Colorado, Mr. Perlmutter, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide environmental assistance to non-Federal interests in the State of Colorado. 
 
 
1.Short titleThis Act may be cited as the Rural Colorado Water Infrastructure Act. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. 
(2)StateThe term State means the State of Colorado. 
3.Program 
(a)EstablishmentThe Secretary may establish a pilot program to provide environmental assistance to non-Federal interests in the State. 
(b)Form of assistanceAssistance under this section may be provided in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in the State, including projects for— 
(1)wastewater treatment and related facilities; 
(2)water supply and related facilities; 
(3)water conservation and related facilities; 
(4)stormwater retention and remediation; 
(5)environmental restoration; and 
(6)surface water resource protection and development. 
(c)Public ownership requirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(d)Local cooperation agreement 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach local cooperation agreement entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation and coordination with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of project costs under each local cooperation agreement entered into under this subsection— 
(i)shall be 75 percent; and 
(ii)may be in the form of grants or reimbursements of project costs. 
(B)Pre-cooperative agreement activitiesThe Federal share of the cost of activities carried out by the Secretary under this section before the execution of a local cooperative agreement shall be 100 percent. 
(C)Credit for design workThe non-Federal interest shall receive credit, not to exceed 6 percent of the total construction costs of a project, for the reasonable costs of design work completed by the non-Federal interest before entering into a local cooperation agreement with the Secretary for the project. 
(D)Credit for interestIn case of a delay in the funding of the Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the Federal share of the costs of the project. 
(E)Land, easements, and rights-of-way creditThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but not to exceed 25 percent of total project costs. 
(F)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(e)Applicability of other Federal and State lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2008 and thereafter. Such sums shall remain available until expended. 
 
